COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


HOWARD NOWELL, JR.
                                          MEMORANDUM OPINION * BY
v.           Record No. 0887-96-1         JUDGE RICHARD S. BRAY
                                              APRIL 8, 1997
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                          Marc Jacobson, Judge
             Jon M. Babineau (Doyle & Babineau, on brief),
             for appellant.

             Kimberley A. Whittle, Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General, on brief), for appellee.



     Howard Nowell, Jr. (defendant) was convicted in a bench

trial of two counts of robbery and one related use of a firearm

in the commission of a robbery.     On appeal, defendant challenges

the sufficiency of the evidence to prove the firearm offense.

Finding no error, we affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Martin v. Commonwealth, 4 Va. App. 438, 443, 358

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
S.E.2d 415, 418 (1987).    The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.   See id.   The credibility of a witness, the weight

accorded the testimony, and the inferences to be drawn from

proven facts are matters solely for the fact finder's

determination.   See Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).
     Code § 18.2-53.1 declares it "unlawful for any person to use

or attempt to use any pistol, shotgun, rifle, or other firearm or

display such weapon in a threatening manner while committing or

attempting to commit . . . robbery."     Conviction requires "proof

of 'actual' possession of a firearm," which "may be established

by circumstantial evidence, direct evidence, or both."      Byers v.

Commonwealth, 23 Va. App. 146, 150, 474 S.E.2d 852, 854 (1996);

see Yarborough v. Commonwealth, 247 Va. 215, 216-19, 441 S.E.2d

342, 343-44 (1994).

     Here, Gerald Davenport, an eyewitness to the offense,

testified that defendant withdrew "a gun," which "looked like a

revolver," "halfway out" of his pocket.     On cross-examination,

Davenport added, "I saw a firearm.      I saw a gun. . . . I saw a

black gun.   I mean, how much more do you want me to explain?"

Davenport's inability to recall a "sight mount," "hammer or . . .

trigger" on the weapon does not render his testimony incredible.

As we noted in Wilson v. Commonwealth, 19 Va. App. 535, 537, 452



                                - 2 -
S.E.2d 884, 885 (1995), such direct evidence, if believed by the

fact finder, is alone sufficient to prove beyond a reasonable

doubt that defendant actually possessed a firearm.

     Moreover, Davenport's testimony was corroborated by Teresa

Foster, also present in the store during the offense.   Foster

observed defendant in possession of an object with a "brown

handle," which "looked like a corner of a gun."   Shortly after

the robbery, Foster saw defendant firing a gun in the store

parking lot.   Foster and Davenport both testified that when

defendant again robbed the store several days later, he had a

bulge in his pocket and stated that he had a gun.    See Byers, 23

Va. App. at 152, 474 S.E.2d at 855; Elmore v. Commonwealth, 22

Va. App. 424, 430, 470 S.E.2d 588, 590 (1996)

     Accordingly, we affirm the conviction.

                                         Affirmed.




                               - 3 -